In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-00991-CR
____________

FORTUNATA PRO AGUILAR, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 185th District Court
Harris County, Texas
Trial Court Cause No. 982353



 
MEMORANDUM  OPINION
               Appellant, Fortunata Pro Aguilar, pleaded guilty to the offense of driving
while intoxicated with a child passenger and, in accordance with the plea bargain
agreement, the trial court sentenced appellant to confinement in state jail for six
months.  Appellant filed a timely notice of appeal and a motion for new trial that the
trial court denied.  We dismiss for lack of jurisdiction.
               In a plea-bargained case in which the punishment assessed does not exceed
the plea agreement, a defendant may appeal only those matters that were raised by
written motion filed and ruled on before trial, or after obtaining the trial court’s
permission to appeal.  Griffin v. State, 145 S.W.3d 645, 648-49 (Tex. Crim. App.
2004); Cooper v. State, 45 S.W.3d 77, 80 (Tex. Crim. App. 2001); Tex. R. App. P.
25.2(a)(2).
               The trial court’s certification of appellant’s right to appeal in this case states
that this is a plea-bargained case and appellant has no right to appeal.  The record
supports the certification.  We must dismiss an appeal if the trial court’s certification
shows there is no right to appeal.  See Tex. R. App. P. 25.2(d).
               Accordingly, we dismiss the appeal for lack of jurisdiction.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Keyes and Alcala.
Do not publish.   Tex. R. App. P. 47.2(b).